DETAILED ACTION
	This is a first office action in response to application 17/354,178 filed 06/22/2021, in which claims 1-31 are presented for examination. Currently claims 1-31 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 15 is objected to because of the following informalities:  The limitation does not end with a period “.”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gamma voltage supplier configured to provide a gamma voltage” in claims 2 and 17, “a monitor stage configured to provide a monitor signal and a monitor signal provider connected to the monitor stage”, “a channel detector configured to provide a second detection signal by detecting a voltage between the control stage and a ground” in claim 7 and “a feedback stage configured to provide a feedback signal, a monitor stage configured to provide a monitor signal, a feedback signal provider connected to the feedback stage, and a monitor signal provider connected to the monitor stage, each of the driving current controllers comprises a channel detector configured to” in claim 9 and similarly in claims 22-23 and 25, and “a channel current controller configured to control a driving current for the emission of the a zoom input stage configured to receive a zoom control signal” in claim 11 and similarly in claims 13-14, 27, and 29-30 and “a conversion circuit configured to generate the sampling voltage by sampling the column signal corresponding to the horizontal period of the subframe by using the row signal, maintain the sampling voltage, and provide a control current proportional to the sampling voltage; and a channel current controller configured to control the driving current for the emission of the LED channel connected to the control stage so that the driving current has an amount of current proportional to the control current” in claim 12 and similarly in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maintenance” in claim 1 and 16 is a relative term which renders the claim indefinite. The term “maintenance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of this term are not clear nor is the term expressly defined in the specification. Therefore the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 16, and 17 the phrase " in a way " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-41 of copending Application No. 17/354,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are identical. In other words, the scope of the aforementioned claims are encompassed by the co-pending claims and vice versa. As an example, see the following claims below:
Instant Application 17/354,178
Co-Pending Application 17/354,148
1. A backlight apparatus for a display comprising:

a backlight panel comprising light-emitting diode (LED) channels having a matrix
structure forming a frame and divided into a plurality of control units;

a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide the column signals to columns of the frame in a horizontal period unit of the subframe, wherein the column signal is generated to have brightness determined by a number 

a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each subframe; and


current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit,

wherein each of the current control integrated circuits is configured to: generate sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and

control a maintenance of emission and brightness of the LED channels of the control unit by using the sampling voltages.


a backlight panel comprising light-emitting diode (LED) channels having a matrix
structure and divided into a plurality of control units;

a column driver configured to provide, in a horizontal period unit of one frame, column signals corresponding to columns of the LED channels;









a row driver configured to provide, in a frame unit, row signals corresponding to rows of the LED channels and to sequentially provide the row signals in the horizontal period included in the frame; and

current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to LED channels of the control unit and to control emission of the LED channels of the control unit,


wherein each of the current control integrated circuits generates sampling voltages by sequentially sampling the column signal for each horizontal period by using the row signals, and



controls an emission of LED channels of each control unit and a maintenance of brightness of the LED channels by using the sampling voltages.


	Claim 2-31 of 17/354,178 corresponds in scope to Claim 2-41 of 17/354,148.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid Far et al. U.S. Patent Application Publication No. 2018/0247586 A1 hereinafter Vahid and further in view of Zhai et al. U.S. Patent Application No. 2021/0065655 A1 hereinafter Zhai.

Consider Claim 1:
	Vahid discloses a backlight apparatus for a display comprising: (Vahid, See Abstract.)
	a backlight panel comprising light-emitting diode (LED) channels having a matrix structure forming a frame and divided into a plurality of control units; (Vahid, [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide the column signals to columns of the frame in a horizontal period unit of the subframe, (Vahid, [0125], [0058], “In one embodiment, the data driver 1804B supplies pixel data values before the lighting elements are signaled for emission by the emission driver 1808. The pixel data values are stored in capacitors selected by the row driver 1806. After each line has been programmed with data, the emission driver 1808 is responsible for sending the input to cause the illumination of the lighting elements for a pixel. In the illustrated display architecture, the data driver 1804B controls the grey levels of the pixels and the emission driver 1808 controls the brightness.”)
	a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each subframe; and (Vahid, [0125], [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit, (Vahid, [0052], “The μDriver IC 1710 includes drive transistors for the one or more μLEDs 1715 and can be fabricated separately from the TFT backplane 1708 in a crystalline Silicon wafer. The μDriver IC 1710 can be placed directly onto any active or passive TFT backplane and can interface with any type of LED, including organic LEDs (OLED). The μDriver IC 1710 can include a combination of any of the available MOS types required for implementing the driver (such as CMOS, all NMOS or all PMOS).”)
	wherein each of the current control integrated circuits is configured to: generate sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and (Vahid, [0064], [0066], [0080], [0082], [0090], [0092], [0098], [0066], “An exemplary drive cycle for the PWM drive circuitry 160 (e.g., PWM LED, PWM OLED) is as follows. Upon assertion of a scan input (e.g., scan 101, scan 103, . . . scan N) to the sample and hold circuitry 170, an input data voltage of a data signal 102 is applied to a scan transistor and a data storage capacitor samples a selected data signal and holds a value for the data signal. A voltage to current conversion occurs in which a transistor of the select circuitry 104 generates a current. A current flows through a coupled transistor in a row of the select circuitry and becomes an output value of the select circuitry.”)
	control a maintenance of emission and brightness of the LED channels of the control unit by using the sampling voltages. (Vahid, [0060], “The refresh and timing controller 1924 can address each LED device individually, to enable asynchronous or adaptively synchronous display updates. In one embodiment, an emission controller 1926 can couple with the μDriver/LED substrate 1930 to control the brightness of LEDs, for example, via manipulation of emission control inputs. In one embodiment the emission controller 1926 can couple with one or more optical sensors to allow adaptive adjustment of emission pulse length based on ambient light conditions. In one embodiment the emission controller 1926 can adjust display brightness via manipulation of reference voltages supplied to the μDrivers.”)
	Vahid however does not specify wherein the column signal is generated to have brightness determined by a number of subframes, the subframes being are included in the one frame period and turned on. 
	Zhai however teaches that it was a technique known by those having ordinary skill in the art that the column signal is generated to have brightness determined by a number of subframes, the subframes being are included in the one frame period and turned on. (Zhai, [0039], “In some embodiments, for example, for simple PWM modulation, the light-emitting time of each sub-frame is fixed, and the display brightness is determined by the number of sub-frames that need to emit light. In order to realize the display of various degrees of gray-scale brightness, sub-frames need to be set. In the embodiment of the present disclosure, the display brightness of each sub-frame image is not only determined by the light-emitting time, but also can be further refined and adjusted through the data voltage after the light-emitting time is fixed, which means that different from simple PWM modulation where only display brightness being lit on and display brightness being off states are configured for each sub-frame image, in the embodiment of the present disclosure, various levels of display brightness including display brightness being off and display brightness being lit on with different data voltage are configured for each sub-frame image. Therefore, according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to generate display data based on brightness based on the number of subframes as this was a technique known in view of Zhai according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames. (Zhai, [0039])

Consider Claim 2:
	Vahid in view of Zhai disclose the backlight apparatus of claim 1, further comprising a gamma voltage supplier configured to provide a gamma voltage having a preset level, wherein the row driver provides the row signals so that each of the row signals has a preset pulse width, the column driver provides each of the LED channels with the column signal, which has a level corresponding to the gamma voltage in order to represent brightness corresponding to external data and which is distributed for each subframe, and the LED channels are controlled to achieve brightness of one frame in a (Zhai, [0089], “a data generating device 02 configured to determine there are N sub-frame images to be generated in the frame image to be displayed according to the number of sub-frames N in one frame in a preset PWM framework; configure a light-emitting time for each of the N sub-frame images to be generated, where N is a positive integer greater than 1; and generate N sub-frame images from the frame image to be displayed according to the light-emitting time configured for the each of the N sub-frame images to be generated; where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset light-emitting range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel;”)

Consider Claim 3:
	Vahid in view of Zhai discloses the backlight apparatus of claim 1, wherein: each of the current control integrated circuits comprises a column input stage to which the column signal is input, row input stages to which the row signals are input, respectively, (Vahid, [0063], “FIG. 2 is a block diagram of a hybrid micro-driver display architecture 100, according to one embodiment. In one embodiment, the hybrid μDriver display architecture 100 includes a backplane 110 and a micro-driver 120. The backplane 100 includes sample and hold circuitry 170 and select circuitry 104 (e.g., select logic, multiplexer) for selecting input data signals 102 (e.g., data signals 106, 108, . . . N) and generating output signals at output node 121 that have been multiplexed in a current domain with multiple rows (row 0, row 1, . . . row N) of the circuitry 170 and select circuitry 104 to generate the multiplexed output signals at output node 121.”)
(Vahid, [0070], [0065], “The drive circuitry 160 couples to display circuitry 130 having display elements (e.g., LEDs, OLEDs) and drives current to rows (e.g., row 131, row 141, row N) of standard LED, organic LED, or any other type of current driven light emitting devices. Each row of the display circuitry 130 corresponds to a row of the circuitry 170 and select circuitry 104.”)
	each of the driving current controllers generates the sampling voltage by sampling the column signal corresponding to the horizontal period for each subframe by using the row signal and controls the driving current of the LED channel connected to the control stage by using the sampling voltage. (Vahid, [0064], “In one embodiment, the select circuitry 104 selects a data signal 106 from row 0 by enabling the scan transistor 111 with scan 101 signal to pass the data signal 106 to the data storage capacitor CS 0, which samples the data signal 106 and holds a value for the data signal 106. A voltage to current conversion occurs in which transistor 112 generates a current. A current flows through transistor 113 and becomes an output value of the select circuitry 104 if the transistors 112 and 113 are both enabled (e.g., enabled to have conductive channels).”)

Consider Claim 4:
	Vahid in view of Zhai discloses the backlight apparatus of claim 3, wherein each of the driving current controllers controls the driving current between a ground and the LED channel corresponding to a low side of the LED channel by using the sampling voltage. (Vahid, [0053], “In this figure, and in the figures to follow, each illustrated LED device (e.g., μLED 1715) may represent a single LED device, or may represent multiple LED devices arranged in series, in parallel, or a combination of series and parallel. The LED devices can couple to a common ground or may each have a separate ground connection. The exemplary hybrid micro-driver display architecture 1700 illustrated shows three control inputs and six LED outputs, but embodiments are not so limited. A single μDriver IC 1710 can control multiple lighting emitting devices, where each lighting device has a separate analog input into the μDriver IC 1710.”)

Consider Claim 16:
	Vahid discloses a backlight apparatus for a display comprising: (Vahid, See Abstract.)
	a backlight panel comprising light-emitting diode (LED) channels having a matrix structure forming a frame and divided into a plurality of control units; (Vahid, [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide column signals to columns of the frame in a horizontal period unit of the subframe, (Vahid, [0125], [0058], “In one embodiment, the data driver 1804B supplies pixel data values before the lighting elements are signaled for emission by the emission driver 1808. The pixel data values are stored in capacitors selected by the row driver 1806. After each line has been programmed with data, the emission driver 1808 is responsible for sending the input to cause the illumination of the lighting elements for a pixel. In the illustrated display architecture, the data driver 1804B controls the grey levels of the pixels and the emission driver 1808 controls the brightness.”)
	a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each (Vahid, [0125], [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit, (Vahid, [0052], “The μDriver IC 1710 includes drive transistors for the one or more μLEDs 1715 and can be fabricated separately from the TFT backplane 1708 in a crystalline Silicon wafer. The μDriver IC 1710 can be placed directly onto any active or passive TFT backplane and can interface with any type of LED, including organic LEDs (OLED). The μDriver IC 1710 can include a combination of any of the available MOS types required for implementing the driver (such as CMOS, all NMOS or all PMOS).”)
	wherein each of the current control integrated circuits generates sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and (Vahid, [0064], [0066], [0080], [0082], [0090], [0092], [0098], [0066], “An exemplary drive cycle for the PWM drive circuitry 160 (e.g., PWM LED, PWM OLED) is as follows. Upon assertion of a scan input (e.g., scan 101, scan 103, . . . scan N) to the sample and hold circuitry 170, an input data voltage of a data signal 102 is applied to a scan transistor and a data storage capacitor samples a selected data signal and holds a value for the data signal. A voltage to current conversion occurs in which a transistor of the select circuitry 104 generates a current. A current flows through a coupled transistor in a row of the select circuitry and becomes an output value of the select circuitry.”)
 (Vahid, [0060], “The refresh and timing controller 1924 can address each LED device individually, to enable asynchronous or adaptively synchronous display updates. In one embodiment, an emission controller 1926 can couple with the μDriver/LED substrate 1930 to control the brightness of LEDs, for example, via manipulation of emission control inputs. In one embodiment the emission controller 1926 can couple with one or more optical sensors to allow adaptive adjustment of emission pulse length based on ambient light conditions. In one embodiment the emission controller 1926 can adjust display brightness via manipulation of reference voltages supplied to the μDrivers.”)
	Vahid however does not specify wherein brightness ranges represented by the column signal are divided into a first brightness range and a second brightness range, the column signal having the first brightness range is generated to have brightness determined by a number of subframes, the subframes being included in the one frame period and turned on, and the column signal having the second brightness range is generated to represent brightness depending on amplitude.
	Zhai however teaches that it was a technique known by those having ordinary skill in the art that the column signal is generated to have wherein brightness ranges represented by the column signal are divided into a first brightness range and a second brightness range, the column signal having the first brightness range is generated to have brightness determined by a number of subframes, the subframes being included in the one frame period and turned on, and (Zhai, [0039], [0036], “where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset brightness range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel; and”)
	the column signal having the second brightness range is generated to represent brightness depending on amplitude. (Zhai, [0011], [0047], “In practical application, the gray scale represents different levels of brightness from the darkest to the brightest. The more levels, the finer the image effect can be presented. The minimum gray scale value of the display panel is 0, and the maximum gray scale value is generally 31, 63, 127 or 255. In one or more embodiments, the gray scale value G and the brightness value L are distributed in the gamma curve as shown in FIG. 3. The relationship between the gray scale value G and the brightness value L is: L=γ(G), and generally γ(G)□GStd, where Std=2.0, 2.2 or 2.4.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to generate display data based on brightness based on the number of subframes as this was a technique known in view of Zhai according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames. (Zhai, [0039])

Consider Claim 17:
	Vahid in view of Zhai discloses the backlight apparatus of claim 16, further comprising a gamma voltage supplier configured to provide a gamma voltage, wherein the row driver provides the row signals so that each of the row signals has a preset pulse width, the column driver provides each of the LED channels with the column signal, which has a level corresponding to the gamma voltage in order to represent (Zhai, [0038], [0118], [0089], “a data generating device 02 configured to determine there are N sub-frame images to be generated in the frame image to be displayed according to the number of sub-frames N in one frame in a preset PWM framework; configure a light-emitting time for each of the N sub-frame images to be generated, where N is a positive integer greater than 1; and generate N sub-frame images from the frame image to be displayed according to the light-emitting time configured for the each of the N sub-frame images to be generated; where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset light-emitting range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel;”)
	wherein with respect to the first brightness range, the column signal is generated to have brightness having a level corresponding to the preset gamma voltage and determined by a number of subframes, the subframes being included in the one frame period and turned on, and with respect to the second brightness range, the column signal is generated to have a level corresponding to the gamma voltage corresponding to brightness of the data and to be distributed to subframes included in the one frame period, and the LED channels are controlled to achieve brightness of one frame in a way that subframes turned on or off within the one frame are distributed with respect to remaining brightness except a turn-on and off of all the subframes. (Zhai, [0039], “In some embodiments, for example, for simple PWM modulation, the light-emitting time of each sub-frame is fixed, and the display brightness is determined by the number of sub-frames that need to emit light. In order to realize the display of various degrees of gray-scale brightness, sub-frames need to be set. In the embodiment of the present disclosure, the display brightness of each sub-frame image is not only determined by the light-emitting time, but also can be further refined and adjusted through the data voltage after the light-emitting time is fixed, which means that different from simple PWM modulation where only display brightness being lit on and display brightness being off states are configured for each sub-frame image, in the embodiment of the present disclosure, various levels of display brightness including display brightness being off and display brightness being lit on with different data voltage are configured for each sub-frame image. Therefore, according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames.”)

Consider Claim 18:
	Vahid in view of Zhai discloses the backlight apparatus of claim 17, wherein: the first brightness range has brightness lower than preset reference brightness, and the second brightness range has brightness equal to or higher than the reference brightness. (Zhai, [0049], “In one or more embodiments, for the PWM modulation, N is at least 2 and generally greater than 10. However, the larger N is, the more times data needs to be written in one frame time, thus the greater the power consumption is, and the higher the process requirements of the display panel are. The driving method provided in the embodiment of the present disclosure can be realized with fewer sub-frames because of the pulse width and voltage hybrid modulation. In one or more embodiments of the present disclosure, the smaller the number of sub-frames is, the lower the precision of the display brightness is, and the lower the power consumption of the display panel is; the larger the number of sub-frames is, the higher the precision of the display brightness is, and the higher the power consumption of the display panel is. Therefore, after considering the two cases, in the driving method provided in the embodiment of the present disclosure, 4≤N≤6 is selected, so that fewer sub-frames can be adopted while the low gray scale brightness is accurately controlled. Of course, in other embodiments, N can also be set to other integers greater than 6 or less than 4, which is not limited here.”)

Allowable Subject Matter
Claims 5-14 and 19-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patent rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626